This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4          v.                                                                   No. 34,977

 5 STEVEN ZAMORA,

 6                  Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Benjamin Chavez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Vicki W. Zelle, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 HANISEE Judge.
 1   {1}   Defendant Steven Zamora appeals from the district court’s affirmance of his

 2 conviction for driving under the influence of intoxicating liquor (DWI) under the

 3 impaired-to-the-slightest-degree standard, contrary to NMSA 1978, Section 66-8-

 4 102(A) (2010). Unpersuaded by Defendant’s docketing statement, we issued a notice

 5 of proposed summary disposition, proposing to affirm. Defendant has filed a

 6 memorandum in opposition to our notice. We remain unpersuaded and therefore

 7 affirm.

 8   {2}   Defendant challenges the sufficiency of the evidence to support his convictions.

 9 [DS 9; MIO 9-12] In our notice, we indicated that the district court’s memorandum

10 opinion, which addressed the same issue raised in this appeal, thoroughly detailed the

11 relevant facts, correctly set forth the applicable standards of review and relevant law,

12 and proposed to adopt the district court’s opinion. Persuaded that the district court’s

13 opinion was correct, we directed Defendant to demonstrate why the district court’s

14 opinion and our reliance on it was incorrect if he wanted this Court to reach

15 conclusions that differed from those reached by the district court.

16   {3}   In response, Defendant reiterates many of the same arguments that he

17 articulated in his statement of issues below, [DS 9-12; RP 44-46] which was

18 considered by the district court below and by this Court prior to issuing our notice. In

19 addition, the initial nine pages of Defendant’s memorandum in opposition are what


                                               2
 1 appears to be a verbatim restatement of information contained in Defendant’s

 2 docketing statement. [DS 1-9; MIO 1-9] This repetition of material that has already

 3 been presented to the Court, with no indication as to which parts, if any, of the

 4 material are responsive to the notice of proposed disposition is not useful and creates

 5 unnecessary work for both this Court and the parties. We request that counsel refrain

 6 from this practice in any future pleadings she may file with this Court.

 7   {4}   We are not persuaded by Defendant’s memorandum in opposition. Defendant’s

 8 assertions were fully addressed by the district court’s opinion, and Defendant has not

 9 presented any authority or argument that convinces this Court that our proposed

10 disposition or our reliance on the district court’s opinion was incorrect. See State v.

11 Ibarra, 1993-NMCA-040, ¶ 11, 116 N.M. 486, 864 P.2d 302 (“A party opposing

12 summary disposition is required to come forward and specifically point out errors in

13 fact and/or law.”). Accordingly, we conclude that there was sufficient evidence to

14 support Defendant’s conviction for the reasons set forth in the district court’s opinion.

15   {5}   Based on the foregoing, we affirm.

16   {6}   IT IS SO ORDERED.




17
18                                          J. MILES HANISEE, Judge
19 WE CONCUR:

                                               3
1
2 JAMES J. WECHSLER, Judge



3
4 MICHAEL D. BUSTAMANTE, Judge




                                 4